Name: Commission Regulation (EC) No 366/2004 of 27 February 2004 amending Regulation (EC) No 2259/2003 as regards the available quantity for which import licence applications for certain pigmeat products may be lodged for the period 1 to 30 April 2004
 Type: Regulation
 Subject Matter: Europe;  international trade;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32004R0366Commission Regulation (EC) No 366/2004 of 27 February 2004 amending Regulation (EC) No 2259/2003 as regards the available quantity for which import licence applications for certain pigmeat products may be lodged for the period 1 to 30 April 2004 Official Journal L 063 , 28/02/2004 P. 0031 - 0032Commission Regulation (EC) No 366/2004of 27 February 2004amending Regulation (EC) No 2259/2003 as regards the available quantity for which import licence applications for certain pigmeat products may be lodged for the period 1 to 30 April 2004THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organisation of the market in pigmeat(1),Having regard to Council Decision 2003/18/EC of 19 December 2002 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions(2),Having regard to Council Decision 2003/286/EC of 8 April 2003 on the conclusion of a Protocol adjusting the trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, to take account of the outcome of negotiations between the Parties on new mutual agricultural concessions(3),Having regard to Commission Regulation (EC) No 1898/97 of 29 September 1997 laying down rules of application in the pigmeat sector for the arrangements under the Europe Agreements with Bulgaria, the Czech Republic, Slovakia, Romania, Poland and Hungary(4), and in particular Article 4(4) thereof,Whereas:(1) The accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union on 1 May 2004 should enable those countries to qualify for the tariff quotas for pigmeat provided for under the arrangements established by Decisions 2003/18/EC and 2003/286/EC under fair conditions compared with those applicable to the existing Member States. Economic operators in those countries must be given the possibility therefore of participating fully in those quotas upon accession.(2) In order not to create disturbance on the market before and after 1 May 2004, the timetable for the tranches provided for products originating in Bulgaria and Romania in 2004 has been altered and the allocation of quantities adjusted by Commission Regulation (EC) No 333/2004 of 26 February 2004(5). It is therefore necessary to amend Commission Regulation (EC) No 2259/2003 of 22 December 2003 determining the extent to which applications lodged in December 2003 for import licences for certain pigmeat products under the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Bulgaria and Romania can be accepted(6),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2259/2003 is hereby amended as follows:(a) Article 1(2) is replaced by the following:"2. For the period 1 to 30 April 2004, applications for import licences for products originating in Bulgaria and Romania may be lodged pursuant to Regulation (EC) No 1898/97 for the total quantity referred to in Annex II."(b) Annex II is replaced by the text contained in the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 February 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 282, 1.11.1975, p. 1, regulation as last amended by Regulation (EC) No 1365/2000 (OJ L 156, 29.6.2000, p. 5).(2) OJ L 8, 14.1.2003, p. 18.(3) OJ L 102, 24.4.2003, p. 60.(4) OJ L 267, 30.9.1997, p. 58, regulation as last amended by Regulation (EC) No 1467/2003 (OJ L 210, 20.8.2003, p. 11).(5) OJ L 60, 27.2.2004, p. 12.(6) OJ L 336, 21.12.2003, p. 10.ANNEX"ANNEX II>TABLE>"